Citation Nr: 0529886	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-21 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of an 
injury to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that, denied service connection 
for bilateral hearing loss, tinnitus, and residuals of an 
injury to the right knee.  By a July 2003 rating decision, 
the RO awarded noncompensable service connection for hearing 
loss in the right ear, and confirmed the denial of service 
connection for hearing loss in the left ear, tinnitus and for 
residuals of an injury to the right knee.  In April 2005, the 
veteran withdrew his request for a hearing before the Board.

The Board notes that in an August 2003 statement, the veteran 
appears to have raised a new claim of service connection for 
hypertension.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's current left ear hearing loss was first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

3.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or any aspect 
thereof.

4.  A current right knee condition, diagnosed as anterior 
cruciate ligament insufficiency, is the result of a right 
knee injury during the veteran's active service.


CONCLUSIONS OF LAW


1.  Hearing loss in the left ear was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2005).

2.  The veteran's tinnitus was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  A right knee disability diagnosed as anterior cruciate 
ligament insufficiency was incurred during active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he is entitled to service 
connection for hearing loss in the left ear, tinnitus and a 
right knee condition.  These claims will be addressed in 
turn.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, tinnitus, and organic diseases of the 
nervous system that result in hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for left ear hearing loss and tinnitus, 
and those appeals will be denied.  The Board finds that the 
evidence supports a finding that a right knee disability 
diagnosed as anterior cruciate insufficiency was incurred in 
active service and service connection for that disability 
will be granted.

1.  Hearing Loss in the Left Ear

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz (Hz) are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

The veteran's service medical records show that on 
examination at entrance in March 1970 he had a 30-decibel 
hearing loss in the left ear at the frequency of 4000 Hz.  
Audiometric testing otherwise revealed normal hearing.  At 
his separation examination, conducted in December 1971, 
however, he was not shown to have any left ear hearing loss 
at any of the tested frequencies.  Therefore, even if the 
veteran did have mild hearing loss at entrance into service, 
there is no evidence that his hearing loss was permanently 
aggravated or worsened by active service.  Regardless, in 
this case, despite one reference to mild sensorineural 
hearing loss in the veteran's medical records, his service 
medical records do not show any left ear hearing loss 
disability, as defined for purposes of VA benefits.  See 38 
C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Nevertheless, the Board must also consider whether any post-
service left ear hearing loss is related to the veteran's 
active service.  The current medical evidence certainly shows 
that the veteran now suffers from a left ear hearing loss 
disability that comports with the numerical requirements of 
38 C.F.R. § 3.385.  However, there is no competent medical 
evidence that the current hearing loss disability is due to 
the veteran's active service.  Indeed, an October 2002 VA 
report of audiometric examination refers to noise exposure 
from the veteran's 15-year occupation as a welder and 
occasional use of a skill saw, but does not relate his 
current hearing loss to his active service. 

The veteran submitted statements in support of his claim 
indicating that his hearing loss has existed since his 
service in Vietnam.  However, the first corroborating 
evidence of such hearing loss is from very recently, which is 
many, many years after separation from active service.  To 
the extent that the veteran ascribes his current hearing loss 
to artillery fire he was exposed to in his duties in service, 
his opinion is not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current left ear hearing loss disability was 
first manifested many years after service and is not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss in the left ear, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
2.  Tinnitus

Service medical records in this case are negative for 
complaints of tinnitus.  The Board therefore finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  With 
regard to the continuity of post-service symptomatology, the 
veteran's description of his experience with ringing in his 
ears has been somewhat inconsistent.  Specifically, prior to 
the October 2002 audiologic evaluation, he reported in the 
case history that his tinnitus began in 1971 after a fire 
mission.  However, when his history with tinnitus was 
discussed during the October 2002 evaluation, he reported 
onset approximately five to six years previously.  In 
elaborating further, the veteran stated that the ringing in 
his ears became noticeably louder in 2000 after his ears 
"stopped up" when his plane was landing in Honolulu.  In 
addressing the severity of the ringing, he stated that he 
feels that it is so loud that the person next to him should 
be able to hear it and that it is becoming unbearable.  The 
examiner noted that the veteran had worked as a welder for 
approximately 15 years after service and that he occasionally 
uses a skill saw.  The Board notes that the October 2002 VA 
examiner additionally cited a June 2001 audiologic case 
history which indicated that the veteran had reported that 
his bilateral tinnitus had its onset approximately four to 
five years previously.  This case study, however, does not 
appear to be in the file.  

As noted above, the VA examiner stated that the veteran first 
complained of tinnitus in June 2001, approximately 30 years 
after separation from service.  Available evidence, however, 
indicates that the veteran did not complain of tinnitus until 
October 2002, approximately 31 years after separation from 
service.  At that time, the veteran reported ringing in his 
ears beginning approximately five to six years before.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a direct 
medical nexus between military service and the veteran's 
current tinnitus condition.  Indeed, the VA examiner opined 
in October 2002 that the veteran's tinnitus was likely 
unrelated to the veteran's noise exposure in service, noting 
that the veteran reportedly began noticing tinnitus 25 years 
after service, at the earliest.  The Board finds this opinion 
to be the most probative as to whether tinnitus was incurred 
in the veteran's service as it was provided by a medical 
professional who examined the veteran.

The veteran contends that his current tinnitus condition is 
related to his active service.  However, as a layman, he has 
no competence to give a medical opinion, diagnosis, or 
etiology of a disorder.  Espiritu, supra.  While he can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to a particular circumstance, such as any in-service 
exposure to noise.  The Board has similarly considered the 
veteran's wife's statements regarding the veteran's tinnitus.  
However, as a layperson without ostensible medical expertise, 
the veteran's wife is not competent to provide a diagnosis or 
opine on a matter requiring knowledge of medical principles.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In the present case, the weight of the medical evidence 
indicates that the veteran's tinnitus condition began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.

3.  Residuals of a Right Knee Condition

The veteran's March 1970 entrance examination and report of 
medical history are silent as to the history of a prior 
injury to the right knee.  The veteran noted a history of 
painful joints, but indicated that he had no history with a 
"trick" or locked knee.  Examination revealed that he had 
occasional stiffness in his knees, but did not reveal any 
pre-existing right knee disability.  Because a pre-existing 
right knee disability was not noted on entry, and there is 
otherwise no clear and unmistakable evidence that 
demonstrates that an injury or disease to the right knee 
existed prior to entering service and was not aggravated by 
service, the Board finds that the veteran is entitled to the 
presumption of being in sound condition at the time he 
entered service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Accordingly, the Board will not evaluate whether the veteran 
is entitled to service connection for a right knee condition 
on the basis of aggravation of a pre-existing injury and will 
evaluate whether the veteran is entitled to service 
connection for a right knee condition on a direct basis only.  

A review of the veteran's service medical records shows that 
he complained of right knee pain on several occasions during 
basic training.  The first instance was on June 7, 1970.  At 
that time, the veteran complained of pain in the lateral side 
of his right knee after a recent injury in which the knee had 
given way.  The veteran reported that he had twisted his 
right knee while doing the "run, dodge and jump."  The knee 
was found to be tender over the lateral collateral ligament.  
The impression was strained ligament.  He was scheduled for 
X-ray examination of the knee, and was referred to the 
orthopedic clinic to rule out internal derangement of the 
right knee.  On orthopedic examination on June 8, 1970, he 
described experiencing weakness in the right knee immediately 
after the injury, but noted that he was able to get up and 
continue with the exercises.  He did not experience any 
locking of the knee.  He additionally reported that he had 
not had any prior injury to the right knee.  Examination 
revealed mild laxity of the collateral ligaments, with no 
swelling.  His right knee was found to be tender along the 
joint line and over the right lateral collateral ligament.  
X-ray examination revealed no significant abnormality.  The 
impression was strain of the collateral ligament.  His leg 
was placed in a cast and he was placed on light duty.  On 
June 18, 1970, the veteran reported to sick call complaining 
that the cast was causing patellar pain.  The veteran 
reported that he had been poking a coat hanger down the cast. 
The cast was "windowed" and no irritation to the skin was 
noted.  The cast window was reapplied.  The veteran's 
remaining service medical records do not refer to treatment 
for right knee problems.  At his discharge examination in 
December 1971, the veteran was not found to have any right 
knee disability.  His examination report noted his lower 
extremities as being normal.  On the accompanying separation 
medical history report, he indicated that he did not have any 
swollen or painful joints or a "trick" or locked knee.  

The first evidence of post-service medical treatment of 
record for a right knee condition is dated in June 2002, that 
is, approximately 30 years following the veteran's separation 
from service.  At that time, the veteran was referred to 
prosthetics to be fitted for a right knee brace, which was 
carried out in August 2002.  

The veteran underwent a VA compensation and pension 
examination for the right knee in October 2002.  The veteran 
related a history of difficulty with his right knee since his 
1970 injury.  He stated that the pain was worse with 
weightbearing.  He reported that he had never had surgery on 
his right knee.  Examination of the right knee revealed a 
normal knee.  There was no deformity or effusion.  However, 
there was tenderness on palpation, and crepitus was noted on 
flexion of the joint.  Forward flexion of the knee ranged 
from 0 to 120 degrees, ending with pain.  There was no 
subluxation or laxity.  The impression was residuals of an 
injury to the right knee.  

David C. Barnett, M.D., the veteran's private orthopedic 
physician, submitted a statement written in June 2005 
indicating that he had treated the veteran for a fracture of 
his left femur and right ankle approximately 19 years 
earlier.  The veteran's records were no longer available due 
to the length of time that had passed without continuing 
treatment.  Dr. Barnett noted that the veteran reminded him 
that at the time of receiving treatment, he had reported a 
prior injury to his right knee, which Dr. Barnett did not 
specifically treat, but did look at that time.  Dr. Barnett 
also noted that if this was documented, he did not have that.  
Dr. Barnett noted that the veteran was now having trouble 
with his right knee.  Specifically, the right knee reportedly 
gave away on occasion.  He was noted to have pain over the 
anterolateral aspect of the joint, and to be wearing a knee 
brace and using a cane.  Examination revealed good motion of 
the right knee, without inflammation or effusion.  The 
patellar examination was stable.  However, there was anterior 
cruciate ligament insufficiency and anterolateral rotary 
instability of the knee.  X-ray examination was unremarkable.  
The impression was anterior cruciate ligament insufficiency 
related to old injury in the past.

After a thorough review of the record, the Board finds that 
the evidence is in equipoise as to whether the veteran's 
right knee disability, diagnosed as anterior cruciate 
ligament insufficiency, is related to his active service.  
During service he was treated on several occasions for right 
knee pain, and at one point was placed in a cast on the right 
knee.  At his December 1971 separation examination, the 
veteran reported that he did not have knee trouble on his 
Report of Medical History.  With regard to post-service 
medical evidence, the first post-service clinical evidence of 
any right knee condition is in 2002, approximately 30 years 
after service.  However, both the VA examiner in October 2002 
and the veteran's private physician, Dr. Barnett, have stated 
that the veteran's current knee condition is related to an 
old injury or injuries.  The Board finds this evidence 
sufficient to adequately link the current disability to an 
incident of service.

In the present case, the Board finds that the evidence is in 
equipoise.  Resolving the benefit of the doubt in the favor 
of the veteran, the Board finds that a right knee disability, 
diagnosed as anterior cruciate ligament insufficiency, was 
incurred during active service.  Therefore, service 
connection for a right knee disability is granted.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2002 and 
March 2005; rating decisions in November 2002 and July 2003; 
and a statement of the case in July 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.    

The Board notes that in August 2005, the veteran requested 
and was granted a 60-day extension for the purpose of 
submitting additional evidence in support of his claim.  When 
his request for the extension was granted, the veteran was 
notified that if no additional evidence was received within 
the stated period of time, it would be assumed that none was 
forthcoming, and that his appeal would be returned to the 
judge for consideration.  No further evidence was received 
within the stated time period.  The Board therefore finds 
that VA has obtained all relevant evidence identified by the 
appellant.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hearing loss in the left ear is 
denied.

Service connection for bilateral tinnitus is denied.

Service connection for a right knee disability, diagnosed as 
anterior cruciate ligament insufficiency, is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


